PER CURIAM
After our decision in this case, Soga v. Zimmerman, 99 Or App 213, 781 P2d 876 (1989), respondent has petitioned for attorney fees pursuant to ORS 20.105. He alleges: “The Defendant-Appellant, in taking the appeal, acted in bad faith or solely for oppressive reasons.” We deny the petition.
 In Tyler v. Hartford Insurance Group, 307 Or 603, 771 P2d 274 (1989), the court said that, although ORS 20.105 does not expressly require us to make findings on the record, we are required to do so to facilitate review of the award of attorney fees. In order for us to meet that requirement, the party seeking fees must demonstrate a factual basis for such findings. The petition for attorney fees contains only the conclusory statement quoted above and is insufficient for a determination under ORS 20.105. Compare Cooper v. Maresh, 100 Or App 293, 786 P2d 220 (1990).
Petition denied.